266 S.W.3d 344 (2008)
STATE of Missouri, Respondent,
v.
Scott HENLEY, Appellant.
No. ED 89497.
Missouri Court of Appeals, Eastern District, Division Three.
October 21, 2008.
Kent Denzel, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Dora A. Fichter, Asst. Attorney General, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Scott Henley ("Defendant") appeals from the judgment entered upon his convictions, following a jury trial, of robbery in the second degree in violation of Section 569.030, RSMo 2000, and of forcible rape in violation of Section 566.030, RSMo 2000. Defendant raises three points on appeal: (1) there was insufficient evidence to convict Defendant of robbery in the second degree; (2) the trial court erred in failing to declare a mistrial over a witness' improper statement; and (3) the trial court abused its discretion in overruling Defendant's objection during State's rebuttal penalty argument, where the prosecutor asked the rest of the jury to seek the advice on the legal significance of the evidence, from the two lawyers on the panel.
*345 We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).